DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 2/2/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden as the International Office examined all groups.  This is not found persuasive because the issues that arise in examining method and product claims are diverse as well as the litigated electrode being utilized in something other than a battery would require further search outside the scope of battery manufacture and these two issues would be a burden on the Office
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-15 remain in the application with claims 14-15 having been withdrawn from consideration as being directed toward a non-elected invention as detailed in paper filed 12/14/21.  Claims 1-13 remain active for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the prepared negative electrode” lacks antecedent basis as the claim previously recites “the negative electrode”.  Clarification is requested.
Regarding claim 7, the term “the negative electrode active material” lacks antecedent basis as the phrase “active material” is not previously recited.  Clarification is requested.
Regarding claim 8, the term “stabilizing step” is unclear as it fails to recite “what/when/how” is the stabilizing step performed.  It appears that this has been left out of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (2015/0191841) in combination with Itaya et al. (2004/0191629).
Grant et al. (2015/0191841) teaches a prelithiation process whereby an electrode is immersed in an electrolyte solution and a dry gas blanket and refluxing step is performed to remove gasses and moisture from the electrolyte solution (abstract and [0051]-[0053]). 
Grant et al. (2015/0191841) fails to teach the refluxing step to be done in a vacuum while electrode is immersed in the electrolyte bath and not separately.
Itaya et al. (2004/0191629) teaches a similar process whereby the electrode is processed under reduced-pressure, i.e. a vacuum, while immersed in the electrolyte solution (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Grant et al. (2015/0191841) process to include the refluxing step of removing gasses and moisture while the electrode is in the electrolyte bath as evidenced by Itaya et al. (2004/0191629) with the expectation of achieving similar success, i.e. degassing and moisture removal of the electrolyte bath to improve the lithiation process thereby improving cycle life.

Regarding claim 2, Grant et al. (2015/0191841) fails to teach repeating the vacuum step more than once.  It is well settled that the mere duplication of parts/processes has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
Regarding claims 3-6, the claimed vacuum time, interval, total time and start time are all result effective variables which can be optimized by one skilled in the art absent a showing of criticality thereof as the vacuum is utilized to remove unwanted gasses and moisture and the time for this to complete would be a matter f design choice by one practicing in the art.
Regarding claim 7, Grant et al. (2015/0191841) teaches the lithiating being done electrochemically [0010].  
	Regarding claim 8, Grant et al. (2015/0191841) teaches adding a sparging gas of CO2 or SO2 to improve the lithiation which would meet the claimed “stabilization” step [0011],[0029].
Regarding claim 11, Grant et al. (2015/0191841) teaches applying a current to the electrode in the electrolyte bath [0045].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (2015/0191841) in combination with Itaya et al. (2004/0191629) further in combination with Ofer et al. (2019/0036118).
Features detailed above concerning the teachings of Grant et al. (2015/0191841) in combination with Itaya et al. (2004/0191629) are incorporated here.

	Ofer et al. (2019/0036118) teaches a similar pre-lithiation process whereby current is applied during the process at 0.1C-10C mA/cm2 [0050].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Grant et al. (2015/0191841) in combination with Itaya et al. (2004/0191629) lithiation process to apply the current at the claimed 0.01C-0.5C as evidenced by Ofer et al. (2019/0036118) with the expectation of achieving similar success, i.e. lithiation of the electrode.
With regards to the claimed voltage, the voltage and current are relational and hence the voltage would be suggested by the claimed current.

Claims 8,9,10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (2015/0191841) in combination with Itaya et al. (2004/0191629) further in combination with Uhm et al. (2016/0141596).
Features detailed above concerning the teachings of Grant et al. (2015/0191841) in combination with Itaya et al. (2004/0191629) are incorporated here.
	Grant et al. (2015/0191841) in combination with Itaya et al. (2004/0191629) fails to teach the claimed lithiation being performed by physiochemical process, i.e. direct contact with a lithium metal.

Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Grant et al. (2015/0191841) in combination with Itaya et al. (2004/0191629) lithiating process to include direct contact of lithium metal with the electrode for lithiation as evidenced by Uhm et al. (2016/0141596) with the expectation of producing a lithiated electrode.
Regarding claim 8, Uhm et al. (2016/0141596) teaches a stabilization process [0014],[0019].
Regarding claims 10 and 13, Uhm et al. (2016/0141596) teaches submerging the lithium metal/electrode in electrolyte solution for 1-240 hours [0016].

Prior Art
Tsiouvaras et al. (2017/0288276) teaches pressure and/or vacuum during electrode submersion in electrolyte solution for lithiation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715